DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' application filed on 03/19/2020.  Claims 1-10 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a means to avoid shorting 232 and 231 of fig 2, since specifications disclose 222 and 212 simultaneously switch to ON.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (20110187127) in view of Qin et al. (20150097375)
[relay of fig 6] for a high voltage circuit [circuit of 11], wherein on/off of the relay is driven by a low voltage supply [circuit of 34], the relay comprises: 
a main coil [coil with 23/24] and a first armature [25] that cooperates with the main coil, wherein coil current [current through the coil with 23/24] of the main coil is powered by the low voltage supply [i.e. side powering 28], the first armature is located in the high voltage circuit, 
and is correspondingly in a position to open and close the high voltage circuit in response to power down and power up of the main coil [function of 25 to connect 23 with 12]; 
a secondary coil [36] that cooperates with the first armature and a driving circuit [line of 34] that supplies power to the secondary coil [¶126], wherein the driving circuit is powered by a high voltage supply [supply voltage from 11 supplies power to 34] of the high voltage circuit, 
and a second armature [54] that cooperates [i.e. cooperate to provide power to 34 to drive 25] with the main coil, wherein the second armature is located in the driving circuit, 
[function of 28].
However, Muramata does not explicitly mention the secondary coil is powered up, when the driving circuit is closed, to generate additional electromagnetic force that puts the first armature in the close position.
Qin teaches the secondary coil [37] is powered up, when the driving circuit [i.e. 50] is closed, to generate additional electromagnetic force that puts the first armature in the close position [¶3].
Since Qin’s coil 37 is acting as a holding coil, it is understood that 37 provides additional magnetic force.   Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Murata’s power relay to a similar configuration as Qin’s power relay in order 

Regarding claim 2. Murata as modified teaches the relay of claim 1, wherein the first armature and the second armature are linked structures [1st and 2nd are indirectly connected].  


Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. in view of Qin et al. and further in view of Wang (20160148768)
Regarding claim 8. Murata as modified teaches the relay of claim 1, 
However, Murata does not explicitly mention wherein the low voltage supply is a 12V voltage supply.  
Wang teaches twherein the low voltage supply is a 12V voltage supply [¶25].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Murata power relay to a similar configuration as Wang power relay in order to provide power to the driving coil that is high enough to drive coil, but low enough to ensure adequate efficiency.


Claims 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. in view of Qin et al. and further in view of Minegishi et al. (20120013182)
Regarding claim 9. Murata as modified teaches the relay of claim 1.
However, Murata as modified does not explicitly mention a circuit comprising: power battery circuit, comprising: a high voltage battery module; and an inverter, connected to the high voltage battery module via a high voltage circuit, for converting direct current of the high voltage battery module into alternating current, for controlling 
Minegishi teaches a circuit comprising: power battery circuit, comprising: a high voltage battery module [BA]; and an inverter [14], connected to the high voltage battery module via a high voltage circuit [circuit in series with 14 and BA], for converting direct current of the high voltage battery module into alternating current, for controlling on/off of the power battery circuit [function of circuit between BA and 14], the high voltage battery module is used as the high voltage supply in the relay [CONT1].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Murata power converter to a similar configuration as Minegishi power converter in order to have a power source system formed to include a plurality of switches, to appropriately control timing of turning off and/or order of turning off the plurality of switches in accordance with the situation of short-circuit, and thereby to prevent contact welding failure when the switch is off [¶5].

Regarding claim 10. Murata as modified teaches the power battery circuit of claim 9, wherein the power battery circuit is used in an electric vehicle [see intended load].

Allowable Subject Matter
Claims 3-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839